IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ZACHARY SPADA,                              :   No. 1 WAP 2022
                                            :
                   Appellant                :   Appeal from the Order of the
                                            :   Commonwealth Court entered
                                            :   December 22, 2021 at No. 93 MD
             v.                             :   2021.
                                            :
                                            :
PENNSYLVANIA DEPARTMENT OF                  :
CORRECTIONS, ATTORNEY GENERAL               :
OF PENNSYLVANIA, IN THEIR                   :
INDIVIDUAL AND OFFICIAL CAPACITIES,         :
                                            :
                   Appellees                :


                                     ORDER


PER CURIAM
      AND NOW, this 16th day of August, 2022, the order of the Commonwealth Court

is AFFIRMED. The “Motion to Order Service by Legal Mail” is DENIED.